DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 21, 22, 26, 28, 29, 30, 36, and 37 objected to because of the following informalities:   
In claim 2, line 1, “force” should read --the force--
In claim 21, line 6: “force” should read --the force--
In claim 22, line 2: “a range of motion” should read --the range of motion--
In claim 26, line 2: “received sensor data” should read --the received sensor data--
In claim 28, line 2: “received sensor data” should read --the received sensor data--
In claim 29, line 2: “data describing the subject” should read --the data describing the subject--
In claim 30,
Line 2: “stored data” should read --the stored data --
Line 2: “data describing the subject” should read --the data describing the subject--
In claim 36, line 2: “sensor data” should read --the sensor data--
In claim 37, line 2: “sensor data” should read --the sensor data--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 11, 16-23, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 6 recites the limitation "the amount of force" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 6 will be read as if it reads, “an amount of force”. Suggested correction: change “the amount of force” to --an amount of force--.
Claim 8 recites the limitation "the orientation" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 8 will be read as if it reads “an orientation”. Suggested correction: change “the orientation” to --an orientation--.
Claim 11 recites the limitation "the inside of the boot" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 11 will be read as if reads “an inside of the boot”. Suggested correction: change “the inside of the boot” to --an inside of the boot--
Claims 16-20 recites the limitation "the at least one sensor". There is insufficient antecedent basis for this limitation in these claims. Suggested correction: change “the at least one sensor” to --the sensor--.
Claim 21 recites the limitation "the amount of force" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 21 will be read as if it reads “an amount of force”. Suggested correction: change “the amount of force” to --an amount of force--. 
Claim 22 recites the limitation "the condition" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 22 will be read as if it reads “a condition”. Suggested correction: change “the condition” to --a condition--.
Claim 23 recite the limitation "the stretching" in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claims 23 will be read as if it reads “stretching”. Suggested correction: change “the stretching” to --stretching--. 
Claim 31 recites the limitation "the stretching" in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 31 will be read as if it reads “stretching”. Suggested correction: change “the stretching” to --stretching--. 
	Claim 31 further recites “data” in line 2 and “sensor data” in line 6, but it is not clear whether these data are the same. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkins (U.S. 5277683). 
	Regarding claim 1, Wilkins teaches (Figures 1A-1D) a stretching device for stretching a body part of a person comprising multiple elastic bands (40). Figure 1A shows two stretching devices, one attached to each side of a door D, which may be grasped by both hands of the user while facing the door D and alternately or simultaneously pulling handgrips 20 (i.e., a handle attached to at least one of the first end or the second end of the band). As the grips (20) are pulled away from the door D elastic bands 40 are forced to increase in length (i.e., a band that has elasticity and stretches to a longer length when force is applied and retracts when the force is removed, the band having a first end and a second end). (Col. 4, lines 1-6). Figure 1D shows an embodiment with a user seated upon a bench B in one of the preferred exercises that may be accomplished using the foot holster (80) (i.e., a boot attached to the band and adapted to engage with the body part). (Col. 5, lines 26-29). 
Regarding claim 3, Wilkins teaches (Figure 2) elastic cables (40), e.g., circular elastic bungy cords, that are bound at each end by coiled retainers (42) (i.e., springs) which terminate in hooks suitable for attachment to the handgrip cable attachment sockets (24) or to the apertures formed on the anchor bracket (60) (i.e., wherein the band further comprises at least one spring). (Col. 5, lines 51-59). 
Regarding claim 9, Wilkins teaches (Figure 1D and Figure 3) an embodiment with a user seated upon a bench B in one of the preferred exercises that may be accomplished using the foot holster (80).  As before different numbers of elastic bands (40) (i.e., first and second bands), different stiffnesses of elastic bands (40), and different amounts of preload may be used to provide a wide variety of energy expenditures as desired (i.e., wherein the band further comprises first and second bands each of which is attached to the boot). (Col. 5, lines 26-32).
Regarding claim 11, Wilkins teaches (Figure 3) a foot holster (80) suitable for use as an easily detachable device for connecting the shoes of a user to an elastic band for ankle or leg exercising. Foot holster (80) is designed to allow the user to insert his foot into the forward loop portion (82) beneath cushion portion (81) so as to secure ring (86) to rear loop portion (84) of the foot holster (80) (i.e., wherein the boot further comprises a cushioned portion on the inside of the boot). (Col. 6, lines 7-15). 
Regarding claim 12, Wilkins teaches a portable exercise device with multiple elastic straps of which one or several may be used to create motion capable of providing adjustable resistance to motion for various strength users or various types of exercise. (Col. 1, 38-41; Col. 2, lines 52-55). As the grips are pulled away from the door, elastic bands (40) are forced to increase in length (i.e., wherein the stretching device has an adjustable length). (Col. 4, lines 4-6)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5-8, 10, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins in view of Gatherer (WO 2012052769). 
Regarding claim 2, Wilkins teaches all of the elements of the current invention as stated above except “a sensor sensitive to force applied to the band”. 
Gatherer, in a related field of endeavor, teaches (Figures 1 and 2) load cells (30) which comprise a load sensor or transducer which generates signals which are representative of the force applied across the load cell attached to cable (23) (i.e., band). (Page 12, lines 16-19).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilkins and provide “a sensor sensitive to force applied to the band” of Gatherer. Doing so provides muscle assessment and determination of the forces of an extremity. (Page 11, lines 11-22).
Regarding claims 5-8, Wilkins teaches all of the elements of the current invention as stated above except “wherein the sensor is sensitive to the length the band is stretched from its unstretched length”; “wherein the sensor is sensitive to the amount of force applied to stretch the band”; “wherein the sensor is sensitive to movement of the boot”; and “wherein the sensor is sensitive to the orientation of the boot.”
Gatherer, in a related field of endeavor, teaches a muscle assessment apparatus comprising a load bearing component connected to a cable (23) (i.e., band) incorporating a proximal portion for engagement with at least part of a user's body, and a distal portion for securing said component to a force applying apparatus or an operator; and a transducer (i.e., sensor) located between said proximal and distal portions; said transducer being configured to derive signals representative of the tensile and/or compression forces applied to said load bearing component (i.e., sensor is sensitive to the amount of force applied to stretch the band). (Page 2, lines 11-17).
In a subsidiary aspect, said load bearing component incorporates a harness (i.e., boot) for attachment to at least part of a user's body, said harness incorporating one or more straps for securing said harness to said at least part of a user's body. (Page 2, lines 21-24). The apparatus further comprises means for determining one or more characteristics of position of joining members extending between a harness and said distal portion (e.g., gyroscope sensor sensitive to the orientation of the boot) and/or displacement (e.g., angular rate sensor sensitive to the length the band is stretched from its unstretched length) of said load bearing component. (Page 2, lines 17-18; Page 3, lines 31-33). 
In a further subsidiary aspect, the system for muscle assessment comprises a three-dimensional position sensor which determines the position of said joining members, which extend between a harness (i.e., boot) and said distal portion, and which allow the processor to more rapidly determine the motion or the direction of the force applied in order to derive accurate values which correlate precisely to a particular motion type, said motions being selected from the group comprising; flexion, extension, adduction, abduction, protraction, retraction and rotation (i.e., the sensor is sensitive to movement of the boot). (Page 3, lines 26-30; Page 5, lines 13-15)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilkins to include a “sensor [] sensitive to the length the band is stretched from its unstretched length”; a “sensor [] sensitive to the amount of force applied to stretch the band”; a “sensor [] sensitive to movement of the boot”; and, a “sensor [] sensitive to the orientation of the boot” of Gatherer. Doing so, provides improved determination of the forces in the apparatus and allows for more rapid determination of the motion or the direction of the force applied in order to derive accurate values which correlate precisely to a particular motion type. (Page 3, lines 4-5 and 28-30).
Regarding claim 10, Wilkins teaches all of the elements of the current invention as stated above except “first and second sensors associated respectively with the first and second bands”. 
Gatherer teaches (Figures 1 and 2) load cells (30) which comprise a load sensor or transducer which generates signals which are representative of the force applied across the load cell attached to first and second cables (23) (i.e., first and second sensors associated respectively with the first and second bands). (Page 12, lines 16-19).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilkins to include “first and second sensors associated respectively with the first and second bands” of Gatherer. Doing so, provides muscle assessment and determination of the forces at opposite extremities. (Page 11, lines 11-22).
Regarding claims 16-18, Wilkins teaches all of the elements of the current invention as stated above except “wherein the at least one sensor is configured to monitor force applied by the stretching device to the boot”; “wherein the at least one sensor is configured to monitor orientation of the boot”; and, “wherein the at least one sensor is configured to monitor movement of the boot.”
Gatherer, as previously discussed, teaches a muscle assessment apparatus comprising a load bearing component connected to a cable (23) (i.e., band) incorporating a proximal portion for engagement with at least part of a user's body via harness (1) (i.e., boot), and a distal portion for securing said component to a force applying apparatus or an operator; and a transducer (i.e., sensor) located between said proximal and distal portions; said transducer being configured to derive signals representative of the tensile and/or compression forces applied to said load bearing component (i.e., at least one sensor is configured to monitor force applied by the stretching device to the boot). (Page 2, lines 11-17).
In a subsidiary aspect, said load bearing component incorporates a harness (i.e., boot) for attachment to at least part of a user's body, said harness incorporating one or more straps for securing said harness to said at least part of a user's body. (Page 2, lines 21-24). The apparatus further comprises means for determining one or more characteristics of position of joining members extending between a harness and said distal portion (e.g., at least one sensor is configured to monitor orientation of the boot). (Page 2, lines 17-18; Page 3, lines 31-33). 
In a further subsidiary aspect, the system for muscle assessment comprises a three-dimensional position sensor which determines the position of said joining members, which extend between a harness (i.e., boot) and said distal portion, and which allow the processor to more rapidly determine the motion or the direction of the force applied in order to derive accurate values which correlate precisely to a particular motion type, said motions being selected from the group comprising; flexion, extension, adduction, abduction, protraction, retraction and rotation (i.e., at least one sensor is configured to monitor movement of the boot). (Page 3, lines 26-30; Page 5, lines 13-15)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilkins to include “at least one sensor [] configured to monitor force applied by the stretching device to the boot”; “at least one sensor [] configured to monitor orientation of the boot”; and “at least one sensor [] configured to monitor movement of the boot” of Gatherer. Doing so, provides improved determination of the forces in the apparatus and allows for more rapid determination of the motion or the direction of the force applied in order to derive accurate values which correlate precisely to a particular motion type. (Page 3, lines 4-5 and 28-30).
Regarding claim 19, Wilkins teaches all of the elements of the current invention as stated above except “a wireless communication device configured to transmit data from the at least one sensor.”
Gatherer teaches the apparatus further comprises a wireless transmitter that allows wireless communication between the load cell and a remotely positioned processing unit. (Page 13, lines 4-5).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilkins to include “a wireless communication device configured to transmit data from the at least one sensor” of Gatherer. Doing so, provides an advantage in that it allows an operator to apply the necessary force and to control the applied force by following indications obtained from a wireless receiver, it also avoids the restrictions imposed by a wire which could interfere with the correct operation of the apparatus. (Page 3, lines 11-17).
Regarding claim 20, Wilkins teaches all of the elements of the current invention as stated above except “wherein the at least one sensor is selected from a group consisting of a load cell, a strain gauge, a gyroscope, a mercury switch, an accelerometer, and combinations thereof.”
Gatherer teaches (Figure 3) a load cell (30) which comprises a load sensor that may incorporate a strain gauge. (Page 12, lines 16-20). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilkins to include “at least one sensor [] selected from a group consisting of a load cell, a strain gauge, a gyroscope, a mercury switch, an accelerometer, and combinations thereof” of Gatherer. Doing so, provides the ability to obtain and derive a signal representative of the tensile forces in the linkage members of the apparatus. (Page 12, lines 24-27). 
Claims 4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins in view of DeMarco (U.S. Patent No. 20140274613). 
Regarding claim 4, Wilkins teaches all of the elements of the current invention as stated above except “wherein the band further comprises a section of material having folds when not stretched that at least partially unfold when the band is stretched.”
DeMarco, in a related field of endeavor, teaches (Figures 1 and 2) an apparatus (10) for physical exercise of a user comprising a strap (14), a first handle (18), and a second handle (22). In the embodiment shown, strap (14) also includes an elastic portion (34) between and spaced apart from first end (26) and second end (30). Elastic portion (34) can, for example, comprise at least one of: natural rubber, synthetic rubber (e.g., latex), rubberized neoprene, ethylene propylene diene monomer (EPDM) rubber, various natural gums, shock cord or bungee cord, and/or various other elastic materials. Elastic portion (34) can also have any suitable modulus of elasticity and/or tensile strength. As shown in Figures 1 and 2, when the band is unstretched, the band further comprises a section of material having folds. As shown in Figures 3-8, when the band apparatus is stretched by the user, the folds “at least partially unfold” into a taut position. (Paragraphs [0039]-[0040]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilkins and provide an elastic band further comprising “a section of material having folds when not stretched that at least partially unfold when the band is stretched” of DeMarco. Doing so provides a tensile structure that can assist the user in performing the exercise when the band is pulled/stretched from a relaxed/unstretched position. (Paragraph [0042]). 
Regarding claim 13, Wilkins teaches all of the elements of the current invention as stated above except “wherein the boot is formed of a resiliently deformable material”. 
DeMarco, in a related field of endeavor, teaches (Figures 12A and 12B) an apparatus (10a) for physical exercise of a user comprising a strap (14a), which includes an elastic segment (50a) (i.e., boot) as part of elastic portion (34a). (Paragraph [0069]). Elastic segment (50) (e.g., elastic portion 34) can comprise, for example, at least one of: natural rubber (e.g., latex), synthetic rubber (e.g., latex), rubberized neoprene, ethylene propylene diene monomer (EPDM) rubber, various natural gums, shock cord or bungee cord, and/or various other elastic materials (i.e., resiliently deformable material). (Paragraph [0042]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilkins to provide a boot formed of the “resiliently deformable material” of DeMarco. Doing so provides a suitable modulus of elasticity and/or tensile strength that can assist the user in performing the exercise when the band is pulled/stretched from a relaxed/unstretched position. (Paragraphs [0040], [0042]). 
Regarding claim 14, Wilkins teaches all of the elements of the current invention as stated above except “wherein the band comprises a first band section coupled to a first side of the boot and a second band section coupled to a second side of the boot”.
DeMarco teaches (Figures 12A-12B, 13A-13C) depict various enlarged views of two suspension members (38c, 38d) of apparatus (10a) on opposite sides of elastic segment (50a) (i.e., boot). In the embodiment shown in Figures 13A-13C, suspension member (38c) comprises: a first flexible member (500) (i.e., first band section) configured to be adjustably coupled to strap (14), such as, for example, via adjuster (66).  In this embodiment, suspension member 38c further comprises a first bracket (504) having a width (508), a height (512), and a thickness (516) that is smaller than each of width (508) and height (512). As shown, first bracket (504) can be coupled to flexible member (500) by looping first flexible member (500) through two slots (520) in first bracket (504) such that flexible member (500) loops around a portion of first bracket (504) between slots (520), as shown. In this embodiment, suspension member further comprises a second bracket (524) including a slot (528) having a width (532) and a height (536) such that a side of first bracket (504) defined by width (512) can be inserted through slot (528) and bracket (504) (i.e., a first band section coupled to a first side of the boot). In the depicted embodiment, suspension member (38c) is identical to suspension member (38d), which is located on the opposite side of the elastic segment (50a) (i.e., boot) and also comprises a second flexible member (500) (i.e., second band section) configured to be adjustably coupled to strap (14), such as, for example, via second adjuster (70) (i.e., a second band section coupled to a second side of the boot). (Paragraphs [0009], [0070]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilkins to provide a “band compris[ing] a first band section coupled to a first side of the boot and a second band section coupled to a second side of the boot” of DeMarco. Doing so provides an apparatus that assists the user to perform exercises such as pull-ups when at least one part of the user’s body, e.g., foot, is positioned on the U-shape (boot). (Figure 4; Paragraph [0059]).
Regarding claim 15, Wilkins teaches all of the elements of the current invention as stated above except “a first handle proximate a first side of the boot; and a second handle proximate a second side of the boot”.
DeMarco, teaches (Figures 12A-12B, 13A-13C) depict various enlarged views of two suspension members (38c, 38d) of apparatus (10a) on opposite sides of elastic segment (50a) (i.e., boot). In the embodiment shown in Figures 13A-13C, suspension member (38c) further comprises a second flexible member (540), e.g., a canvas or other webbing or strap material, coupled to second bracket (524) and defining a loop through which second bracket (524) will fit. For example, in the embodiment shown, second bracket (524) includes a second slot (544) through which second flexible member (540) extends (i.e., first handle). In this embodiment, second flexible member (540) extends through slot (544) and is doubled back and stitched to itself at an overlapping portion (548), such that second flexible member (540) defines an openable loop at end (548). In this embodiment, end (548) of second flexible member (544) can be wrapped around a bar, e.g., (204), and second bracket (524) can then be passed through the loop at second end (548) to "tie" second flexible member (540) around the bar (i.e., a first handle proximate a first side of the boot). (Paragraph [0071]).
As discussed previously, apparatus (10a) comprises a second flexible member (500) configured to be adjustably coupled to strap (14), such as, for example, via second adjuster (70), to suspension member (38d) on the opposite side of elastic segment (50a). (Paragraphs [0009], [0070]). Hence, similar to suspension member (38c), suspension member (38d), must also contain a second flexible member (540) defining an openable loop at end (548) that can be wrapped around a bar (i.e., a second handle proximate a second side of the boot). (Paragraph [0071]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilkins to provide “a first handle proximate a first side of the boot; and a second handle proximate a second side of the boot” of DeMarco. Doing so provides an apparatus can be secured, e.g., to a supporting beam, thus assisting the user to perform exercises. (Paragraphs [0048]; [0071]).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gatherer in view of Wilkins. 
Regarding claim 21, Gatherer teaches a method of deriving a template for muscle conditioning or muscle assessment (i.e., measuring muscle strength associated with a body part of a subject). Gatherer further teaches a muscle assessment apparatus capable of measuring the amount of force exerted to move the body part through a range of motion by using a stretching device via a load bearing component (i.e., sensor) connected to a cable (23) (i.e., band)  at opposite extremities, incorporating a proximal portion for engagement with at least part of a user's body via harness (1) (boot) (i.e., a band having two ends and a boot attached to the band between the two ends and engaged with the body part; a sensor sensitive to the amount of force applied to the at least one of the two ends of the band). (Page 1, lines 18-20; Page 6, lines 21-32; Page 7, lines 1-2; Page 11, lines 11-22).
	However, Gatherer does not teach “wherein the band stretches to a longer length when force is applied to at least one of the two ends of the band and retracts when the force is removed”. 
Wilkins, as previously discussed, teaches (Figures 1A-1D) a stretching device for stretching a body part of a person comprising multiple elastic bands (40). As the grips (20) are pulled away from the door D elastic bands (40) are forced to increase in length (i.e., a band stretches to a longer length when force is applied to at least one of the two ends of the band and retracts when the force is removed). (Col. 4, lines 1-6). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gatherer to provide a “band [that] stretches to a longer length when force is applied to at least one of the two ends of the band and retracts when the force is removed” of Wilkins. Doing so provides an apparatus creates a counter force which is generally proportional to the distance the band has been stretched, providing excellent workout for the exercised muscles. (Col. 4, lines 22-26). 
Regarding claim 22, Gatherer, as previously discussed, teaches a muscle assessment apparatus capable of measuring the amount of force exerted to move the body part through a range of motion through the use of a load bearing component connected to a cable at opposite extremities, incorporating a proximal portion for engagement with at least part of a user's body via harness. (Page 1, lines 18-20; Page 11, lines 11-22). Gatherer further teaches its method for deriving a template for muscle conditioning or muscle assessment, which includes determining muscular endurance and fatigue levels for muscular conditioning and/or rehabilitation (i.e., using the amount of force measured to move the body part through a range of motion as an aid to diagnose the condition of the body part). (Page 6, lines 21-26; Page 15, lines 28-34; Page 16, lines 1-7). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkins as modified by Gatherer, further in view of DeMarco. 
Regarding claim 23, Wilkins as modified by Gatherer, as previously discussed, teaches a system for monitoring the stretching of a body part of a subject, the system comprising a stretching device, (Wilkins, Figures 1A-1D), a sensor circuit (load cell 30) comprising at least one sensor (load sensor) and a wireless communication device, (Gatherer, Page 12, lines 16-19; Page 13, lines 4-5), and a computing device (remotely positioned processor/receiver unit) communicatively coupled to the sensor circuit via the wireless communication device, wherein the at least one sensor generates sensor data relating to a stretch using the stretching device, and the wireless communication device transmits the sensor data to the computing device. (Gatherer, Page 13, lines 4-22).
However, Wilkins as modified by Gatherer, does not teach “an elongated band having a first end and a second end, the band having elasticity; a first handle coupled to the band proximate the first end; a second handle coupled to the band proximate the second end; [and] a boot coupled to the band between the first end and the second end”.
DeMarco, as previously discussed, teaches (Figures 12A-12B, 13A-13C) various enlarged views of two suspension members (38c, 38d) of apparatus (10a) on opposite sides of elastic segment (50a) (i.e., boot). In the embodiment shown in Figures 13A-13C, suspension member (38c) comprises: a first flexible member (500) configured to be adjustably coupled to strap (14) (i.e., elongated band), such as, for example, via adjuster (66).  In the depicted embodiment, suspension member (38c) is identical to suspension member (38d), which is located on the opposite side of the elastic segment (50a) (i.e., boot) and also comprises a second flexible member (500) configured to be adjustably coupled to strap (14) (i.e., elongated band), such as, for example, via second adjuster (70) (i.e., an elongated band having a first end and a second end, the band having elasticity). (Paragraphs [0009], [0070]).
Furthermore, DeMarco, as previously discussed, teaches in Figures 13A-13C, suspension member (38c) further comprising a second flexible member (540), coupled to second bracket (524) and defining a loop through which second bracket (524) will fit. For example, in the embodiment shown, second bracket (524) includes a second slot (544) through which second flexible member (540) extends (i.e., first handle). In this embodiment, second flexible member (540) extends through slot (544) and is doubled back and stitched to itself at an overlapping portion (548), such that second flexible member (540) defines an openable loop at end (548). In this embodiment, end (548) of second flexible member (544) can be wrapped around a bar, e.g., (204), and second bracket (524) can then be passed through the loop at second end (548) to "tie" second flexible member (540) around the bar (i.e., a first handle coupled to the band proximate the first end). (Paragraph [0071]).
Similarly, suspension member (38d) also contains a second flexible member (540) defining an openable loop at end (548) that can be wrapped around a bar (i.e., a second handle coupled to the band proximate the second end). (Paragraph [0071]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilkins as modified by Gatherer to provide “an elongated band having a first end and a second end, the band having elasticity; a first handle coupled to the band proximate the first end; a second handle coupled to the band proximate the second end; [and] a boot coupled to the band between the first end and the second end” of DeMarco. Doing so provides an apparatus that assists the user to perform exercises such as pull-ups when at least one part of the user’s body, e.g., foot, is positioned on the U-shape (boot), (Figure 4; Paragraph [0059]), and an apparatus that can be secured, e.g., to a supporting beam, thus assisting the user to perform exercises. (Paragraphs [0048]; [0071]).
Claims 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins as modified by Gatherer and DeMarco, further in view of Bose (U.S. Patent No. 20190087651) (cited by Applicant).
Regarding claim 24, Wilkins as modified by Gatherer and DeMarco teaches all of the elements of the current invention as stated above except “wherein the computing device is configured to compare received-sensor data to stored data based on data describing the subject”. 
Bose discloses motion capture sensors that produce motion capture data, and displaying information based on motion analysis data associated with a user based on previous motion analysis data from the user. (Paragraph [0006]). Figure 1 shows an embodiment of a computer (160) that includes a processor (161) that executes software modules generally stored as computer program instructions within main memory (162) (i.e., computing device). 
In one embodiment of the system, mobile computer (101) receives the motion capture data, for example in event form and for example on an event basis or when requested by mobile computer, e.g., after motion capture elements (111) declares that there is data. Once the data is in mobile computer , then the data is analyzed, for example to take raw or event based motion capture data and for example determine items such as average speed, etc., that are more humanly understandable in a concise manner. The data may be stored, shown to the right of mobile computer and then the data may be displayed to user, for example in the form of a monitor or compliance text or email or on a display associated with mobile computer or computer (105). Under this system, the motion detected by the motion capture element may be compared to previous data related to the user (i.e., the computing device is configured to compare received-sensor data to stored data based on data describing the subject). (Paragraph [0215]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilkins as modified by Gatherer and DeMarco to provide a “computing device [] configured to compare received-sensor data to stored data based on data describing the subject” of Bose. Doing so, enables sophisticated comparisons that can help determine the state of a user’s physical or medical condition before known solutions. (Paragraph [0217]). 
Regarding claims 25-26, Wilkins as modified by Gatherer and DeMarco teaches all of the elements of the current invention as stated above except “a server communicatively coupled to the computing device” and “wherein the computing device is configured to transmit received sensor data to the server”. 
Bose discloses motion capture sensors that when a network connection from the mobile device to network or Internet is available, motion capture data and performance data is uploaded to database (172), for later analysis and/or display and/or data mining. Data mining may execute on database (172), for example that may include a local server computer, or may be run on computer (105) or mobile device (i.e., a server communicatively coupled to the computing device, wherein the computing device is configured to transmit received sensor data to the server). (Paragraph [0117]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilkins as modified by Gatherer and DeMarco to provide “a server communicatively coupled to the computing device, wherein the computing device is configured to transmit received sensor data to the server” of Bose. Doing so, enables sophisticated comparisons that can help determine the state of a user’s physical or medical condition before known solutions. (Paragraph [0217]). 
Regarding claim 27, Wilkins as modified by Gatherer and DeMarco teaches all of the elements of the current invention as stated above except “wherein the computing device is configured to process received sensor data and provide data corresponding to movement of the body part”. 
Bose discloses that the invention enables a motion capture sensor configured to capture any combination of values associated with an orientation, position, velocity, acceleration, proximity, pressure or strain that produces motion capture data based on a sensor personality selected from a plurality of sensor personalities, wherein the sensor personality is configured to control sensor settings to collect the data in an optimal manner with respect to a specific type of movement associated with a specific piece of equipment, e.g., baseball bat or golf club, or type of clothing, e.g., shoe (i.e., wherein the computing device is configured to process received sensor data and provide data corresponding to movement of the body part). (Paragraphs [0018], [0113], [0209]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilkins as modified by Gatherer and DeMarco to provide a “computing device [] configured to process received sensor data and provide data corresponding to movement of the body part” of Bose. Doing so, enables processing to be optimized based on the particular motion, which is unknown in the art. (Paragraph [0114]). 
Regarding claims 28-29, Wilkins as modified by Gatherer and DeMarco teaches all of the elements of the current invention as stated above except “wherein the computing device is configured to transmit to the server data corresponding to a result of processing received sensor data” and “wherein the computing device is configured to transmit data describing the subject to which the received sensor data corresponds to the server”. 
Bose discloses that analyzed data sensor results may be transmitted and stored in database (172), or a server that forms part of or is coupled with database (i.e., the computing device is configured to transmit to the server data corresponding to a result of processing received sensor data). (Paragraphs [0117], [0212]). 
As previously discussed, Bose further discloses motion capture sensors such that when a network connection from the mobile device to network or Internet is available, motion capture data and performance data is uploaded to database (172), for later analysis and/or display and/or data mining. Data mining may execute on database (172), for example that may include a local server computer, or may be run on computer (105) or mobile device (i.e., the computing device is configured to transmit data describing the subject to which the received sensor data corresponds to the server). (Paragraph [0117]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilkins as modified by Gatherer and DeMarco to provide a “computing device [] configured to transmit to the server data corresponding to a result of processing received sensor data” and a “computing device [] configured to transmit data describing the subject to which the received sensor data corresponds to the server” of Bose. Doing so, enables sophisticated comparisons that can help determine the state of a user’s physical or medical condition before known solutions. (Paragraph [0217]). 
Regarding claim 30, Wilkins as modified by Gatherer and DeMarco teaches all of the elements of the current invention as stated above except “wherein the server is configured to compare the received sensor data to stored data based on data describing the subject”. 
As previously discussed, Bose further discloses motion capture sensors such that when a network connection from the mobile device to network or Internet is available, motion capture data and performance data is uploaded to database (172), for later analysis and/or display and/or data mining. Data mining may execute on database (172), for example that may include a local server computer, or may be run on computer (105) or mobile device. (Paragraph [0117]). Bose further discloses that  data mining may be utilized on the motion capture data to obtain patterns for users. Data mining relates to discovering new patterns in large databases (i.e., server) wherein the patterns are previously unknown (i.e., wherein the server is configured to compare the received sensor data to stored data based on data describing the subject). (Paragraph [0019]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilkins as modified by Gatherer and DeMarco to provide a “server [] configured to compare the received sensor data to stored data based on data describing the subject” of Bose. Doing so, enables sophisticated comparisons that can help determine the state of a user’s physical or medical condition before known solutions. (Paragraph [0217]). 
Claims 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins as modified by Gatherer, further in view of Bose. 
Regarding claim 23, Wilkins as modified by Gatherer, as previously discussed, teaches a system for monitoring the stretching of a body part of a subject, the system comprising a stretching device, (Wilkins, Figures 1A-1D), having a sensor (i.e., load sensor) for providing data related to use of the stretching device, (Gatherer, Page 12, lines 16-19), and a processor (i.e., remotely positioned processor/receiver unit) configured to generate signals which are representative of the force applied across the load cell/sensor (i.e., receive sensor data relating to a stretch using the stretching device). (Gatherer, Page 13, lines 4-22).
However, Wilkins as modified by Gatherer, does not teach “a memory” and a processor configured to “store the sensor data in the memory” and “determine a parameter relating to use of the stretching device from the sensor data”.
Bose teaches a motion capture element that includes a memory and a sensor configured to capture any combination of values associated with an orientation, position, velocity, acceleration, proximity, pressure or strain, an optional radio and a microcontroller coupled with the memory.  In one embodiment, the microcontroller (i.e., processor) is configured to collect data that includes sensor values from said sensor based on a sensor personality selected from a plurality of sensor personalities, wherein the sensor personality is configured to control sensor settings to collect the data in an optimal manner with respect to a specific type of movement, store the data in memory and transmit the data over a direct connection to an attached mobile device. (Paragraph [0114]). Data mining can then be performed on the stored data set associated with a user to determine any parameters for each motion event (e.g., determine a parameter relating to use of the stretching device from the sensor data). (Paragraph [0117]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilkins as modified by Gatherer to provide “a memory” and a processor configured to “store the sensor data in the memory” and “determine a parameter relating to use of the stretching device from the sensor data” of Bose. Doing so, enables sophisticated comparisons that can help determine the state of a user’s physical or medical condition before known solutions. (Paragraph [0217]). 
Regarding claims 32-34, Gatherer teaches that a gyroscope or an angular rate sensor (i.e., accelerometer) may be used for determining one or more characteristics of position and/or displacement of said joining members. (Page 3, lines 31-33). Gatherer further teaches (Figure 3) a load cell (30) which comprises a load sensor that may incorporate a strain gauge. (Page 12, lines 16-20). 
Regarding claim 35, Gatherer teaches the system further comprises a wireless communication device. (Page 13, lines 4-5).
Regarding claim 36, Wilkins as modified by Gatherer teaches all of the elements of the current invention as stated above except: “a server”, wherein the processor is further configured to transmit sensor data “to the server” via the wireless communication device.
Bose discloses motion capture sensors such that when a network connection from the mobile device to network or Internet is available (i.e., wireless communication device), the motion capture data and performance data is uploaded to database (172), for later analysis and/or display and/or data mining. Data mining may execute on database (172), for example that may include a local server computer, or may be run on computer (105) or mobile device (i.e., a server, wherein the processor is further configured to transmit sensor data to the server via the wireless communication device). (Paragraph [0117]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilkins as modified by Gatherer to provide “a  server, wherein the processor is further configured to transmit sensor data to the server via the wireless communication device” of Bose. Doing so, enables sophisticated comparisons that can help determine the state of a user’s physical or medical condition before known solutions. (Paragraph [0217]). 
Regarding claim 37, Wilkins as modified by Gatherer teaches all of the elements of the current invention as stated above except “wherein the processor is further configured to compare sensor data received from the sensor to stored data”.
Bose discloses motion capture sensors that produce motion capture data, and displaying information based on motion analysis data associated with a user based on previous motion analysis data from the user. (Paragraph [0006]). Figure 1 shows an embodiment of a computer (160) that includes a processor (161) that executes software modules generally stored as computer program instructions within main memory (162). 
In one embodiment of the system, mobile computer (101) receives the motion capture data, for example in event form and for example on an event basis or when requested by mobile computer, e.g., after motion capture elements (111) declares that there is data. Once the data is in mobile computer , then the data is analyzed, for example to take raw or event based motion capture data and for example determine items such as average speed, etc., that are more humanly understandable in a concise manner. The data may be stored, shown to the right of mobile computer and then the data may be displayed to user, for example in the form of a monitor or compliance text or email or on a display associated with mobile computer or computer (105). Under this system, the motion detected by the motion capture element may be compared to previous data related to the user (i.e., the processor is further configured to compare sensor data received from the sensor to stored data. (Paragraph [0215]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilkins as modified by Gatherer to provide a “processor [] further configured to compare sensor data received from the sensor to stored data” of Bose. Doing so, enables sophisticated comparisons that can help determine the state of a user’s physical or medical condition before known solutions. (Paragraph [0217]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                         6/6/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791